Citation Nr: 0915520	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  08-15 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from January 
1962 to May 1966, and from June 1968 to July 1984.  He was 
awarded the Combat Action Ribbon for his service in the 
Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for the above-referenced claims.  

In December 2008, the Veteran testified at a Video Conference 
hearing held at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service. 
 
2. The Veteran does not currently have a bilateral hearing 
loss disability for VA disability compensation purposes. 

3.  The evidence demonstrates that it is likely that tinnitus 
was incurred in service and is causally or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1154, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.09, 3.385 (2008).

2.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for service connection for tinnitus has been 
met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.3.03, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in May 2007, the Veteran was notified of the 
information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of 
the Board's denial of the Veteran's bilateral hearing loss 
claim, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the Court's holding.  

In the decision below, the Board grants the claim of service 
connection for tinnitus.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  See 
Dingess, 19 Vet. App. at 473.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided a VA medical examination in April 2008.  There 
is no indication of any additional, relevant records that the 
RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.CA. § 1110; 38 C.F.R. §§ 
3.303, 3.304. 
 
In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303. 
 
Service connection for certain organic diseases of the 
nervous system may also be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 11154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996). 
 
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value. 

Bilateral Hearing Loss

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The Board notes that 
38 C.F.R. § 3.385 operates only to establish when a hearing 
loss can be service-connected.  Hensley, 5 Vet. App. at 159.  
It was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

A review of the evidence reveals that the Veteran had active 
service in the United States Navy during the Vietnam Era.  
The Veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) shows that his military occupational 
specialty title was a cook.   His last duty of assignment and 
major command was noted to be aboard the U.S.S. Newport News.  
In January 2009, he submitted a Correction to DD Form 214 
Certificate of Release or Discharge (DD Form 215) showing 
that he was awarded the Combat Action Ribbon for his service 
in Vietnam.  The Veteran has credibly testified that his 
duties as a cook involved working in the galley of the ship, 
which was located directly below a 5-inch gun mount, while 
the ship fired numerous rounds at the enemy during his 
service in Vietnam.  Based upon this evidence, the Board 
finds that the Veteran had combat service and may, therefore, 
be presumed to have been exposed to acoustic trauma in 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
 
Having determined that the Veteran was exposed to acoustic 
trauma in service, the remaining questions before the Board 
are whether the Veteran has a current bilateral hearing loss 
disability that meets VA's standards of hearing loss 
disability of 38 C.F.R. § 3.385, and, if so, whether there is 
nexus between such current hearing loss disability and his 
service, including acoustic trauma in service.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

The Veteran's service treatment records were obtained and are 
negative for a report or diagnosis of a hearing condition.  
For example, the Veteran's July 1984 medical examination, 
completed prior to separation, found his ears and ear drums 
to be normal.  The associated report shows that on 
audiometric examination, he achieved pure tone thresholds, in 
decibels, within the normal range for hearing.  On the 
associated report of medical history, the Veteran indicated 
that he never had ear trouble.  

The Veteran submitted a private audiology report from 
B.S.S.C., which shows that he underwent an audiological 
examination in March 2007.  The audiometric examination 
results revealed that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
30
LEFT
10
10
10
35
35

No diagnosis was provided in the March 2007 private audiology 
report.

 In April 2008 the Veteran underwent a VA audiological 
examination, at which time he reported his history of 
military noise exposure.  On examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
20
30
LEFT
15
15
10
35
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
The diagnosis was a mild to moderate sensorineural hearing 
loss from 4000 Hertz and above in the right ear and a mild 
sensorineural hearing loss from 3000 Hertz and above in the 
left ear.  No opinion was provided regarding the etiology of 
the Veteran's hearing loss.

During the December 2008 Video Conference hearing the Veteran 
provided testimony regarding his service as a cook aboard a 
Navy cruiser during his service in Vietnam.  He described how 
he worked in the galley of the ship, which was located 
directly beneath a 5-inch gun mount.  It was the Veteran's 
testimony that the ship fired a number of rounds during 
combat operations in Vietnam, which would cause his ears to 
ring.  He was unsure of how long the ringing in his ears 
generally lasted.  Additionally, he testified that the ship 
also had 8-inch gun mounts, which when fired would cause 
significant noise.  He stated that no matter where a person 
was located on the ship, unless he or she was 30 feet below 
deck, the gun fire could be heard in such a manner that it 
"bothered your ears."  The Veteran testified that he was 
not provided hearing protection during these incidents.  
Finally, he stated that he was unsure of when his hearing 
loss first manifested, but that it had gradually gotten worse 
over the years.    

Having reviewed the evidence of record and all pertinent 
laws, the Board finds that the preponderance of the evidence 
is against the claim for service connection for bilateral 
hearing loss.  While the Veteran has been shown to have 
diminished hearing bilaterally at the higher frequencies, the 
competent medical evidence does not show that the Veteran has 
a bilateral hearing loss disability that meets the standards 
of 38 C.F.R. § 3.385.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
service connection for bilateral hearing loss must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (In cases such as this one, where the law and not the 
evidence is dispositive, the claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under law).  The Board also points out that the Veteran, at 
any time in the future that the bilateral hearing loss 
increases in severity, the Veteran may file a claim to reopen 
service connection for bilateral hearing loss disability.  VA 
already recognizes the occurrence of acoustic trauma.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran seeks service connection for tinnitus as a result 
of noise exposure during service.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be granted.

The Veteran has a current diagnosis of tinnitus as reflected 
in a March 2008 VA outpatient treatment record.  The 
remaining question, therefore, is whether there is evidence 
of an in-service occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.

Service treatment records fail to document complaints or 
treatment for tinnitus during service.  The Veteran denied 
having ear trouble and hearing loss on the July 1984 report 
of medical history.  Similarly on the July 1984 examination 
performed in connection with the Veteran's separation from 
service, his ears were described as normal.  

While there was no diagnosis of tinnitus during service, the 
Veteran consistently reported exposure to noise during his 
service aboard a U.S. Navy ship in Vietnam due to the ship 
firing its guns against the enemy during combat.  The Veteran 
is competent to describe noises he heard during service.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, in the case 
of a Veteran who engaged in combat with the enemy in active 
service, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease.  38 U.S.C.A. § 1154(b).  So long as the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, the fact that there is no official 
record of such incurrence or aggravation in such service is 
of no consequence.  Every reasonable doubt shall be resolved 
in favor of the Veteran.  Id.  The phrase "engaged in combat 
with the enemy" requires that the Veteran have personally 
taken part in a fight or encounter with a military foe or 
hostile unit of instrumentality.  The phrase does not apply 
to Veterans who merely served in a general "combat area" or 
combat zone, but did not themselves engage in combat with the 
enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

In the present case, and as noted above, the Veteran's form 
DD 214 and form DD 215 confirm that he served aboard the 
U.S.S. Newport News and was awarded the Combat Action Ribbon 
for his service in Vietnam.  This decoration clearly reflects 
that the Veteran served in combat.  Accordingly, the 
Veteran's testimony concerning his exposure to acoustic 
trauma while serving in Vietnam will be accepted as the in-
service incurrence.  38 U.S.C.A. § 1154(b).  

The remaining question is whether there is medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  In this regard, the 
Veteran was afforded a VA examination in April 2008 to assess 
whether any of his current disability was related to service.  
The Veteran related that he had tinnitus that has persisted 
for an unknown length of time.  He reported having 
experienced in-service noise exposure due to working directly 
below a gun mount while aboard ship.  The Veteran denied a 
history of any other significant civilian or recreational 
noise exposure.  The examiner noted the Veteran's report of 
tinnitus, but did not include an opinion as to the etiology 
of the condition.

While the record does not currently reflect a nexus linking 
the tinnitus to the noise in service, the Veteran has 
consistently reported experiencing a ringing of the ears 
during his service in Vietnam and thereafter.  For example, 
during the December 2008 Video Conference hearing the Veteran 
indicated that after his ship fired weapons against the enemy 
during combat, his ears would ring for an unspecified period 
of time.  He asserted his tinnitus has persisted for a number 
of years, as noted by the April 2008 VA examiner.  In this 
regard, the Veteran is competent to provide evidence of 
symptoms including ringing of the ears.  Barr v. Nicholson, 
21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Furthermore, the Board finds the Veteran's 
testimony to be credible.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, but 
such would not materially assist the Board in this 
determination.  Under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the Veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Specifically, the Veteran has a current 
diagnosis of tinnitus, in-service noise exposure, and no 
significant post-service noise exposure.  Although there is a 
lack of medical evidence documenting treatment for the 
condition, there is competent and persuasive evidence 
indicating continuous symptoms of tinnitus since service.  
Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied and service connection for tinnitus will be granted. 
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted, subject to the 
laws and regulations governing monetary awards.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


